United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1833
Issued: February 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 18, 2014 appellant filed a timely appeal from an August 5, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish disability for the
period December 14 through 27, 2013 causally related to her employment injuries.
On appeal, appellant contends that she is living with daily pain and requests a referral to a
neurosurgeon.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 5, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, then a 53-year-old clerk, sustained lumbar, thoracic, and
cervical strains on July 6, 2011 as a result of pulling trays of mail in the performance of duty.
Appellant filed a claim for compensation (Form CA-7) for the period December 14
through 27, 2013.
In a January 3, 2014 letter, OWCP requested additional medical evidence establishing
appellant’s disability for work during the period claimed and afforded her 30 days to respond to
its inquiries.
Appellant submitted reports dated December 18, 2013 through March 27, 2014 from
Dr. Mervet Saleh, a Board-certified anesthesiologist, who diagnosed thoracic, lumbar, and neck
strains. On December 18, 2013 Dr. Saleh indicated that appellant was being treated for “chronic
pain” and took her off work for the period December 18 through 27, 2013.
By decision dated April 8, 2014, OWCP denied appellant’s claim for disability for the
period December 14 through 27, 2013 on the basis that the medical evidence submitted was not
sufficient to support disability due to the employment injuries.
On April 29, 2014 appellant requested reconsideration and submitted an April 24,
narrative statement indicating that her back condition was debilitating and alleged that
injuries were one of the leading causes of job-related disability in the United States.
indicated that Dr. Saleh reported a December 2012 disc injury and that she also suffered
damage to the lumbar and sacral disc at L5-S1 in her lower back.

2014
back
She
from

In a January 27, 2014 report, Dr. Saleh stated that she had been treating appellant on a
monthly basis since May 3, 2012 for her chronic pain that developed as a result of a July 6, 2011
employment injury. She noted that an August 30, 2012 electromyography (EMG) demonstrated
a prolonged H-tibial response on the right side which could have suggested right S1
radiculopathy. A magnetic resonance imaging (MRI) scan study dated December 6, 2012
revealed at the L5-S1 level facet arthropathy bilaterally with mild disc bulge across the central
disc margin. Dr. Saleh took appellant off work until February 9, 2014.
In progress reports dated April 2 through July 23, 2014, Dr. Saleh reiterated her
diagnoses and medical opinions.
By decision dated August 5, 2014, OWCP denied modification of its April 8, 2014
decision.3

3

On September 4, 2014 appellant filed a claim for compensation (Form CA-7) for the period August 12
to 22, 2014. By decision dated December 3, 2014, OWCP denied the claim on the basis that the medical evidence
submitted was insufficient to establish that appellant was disabled for the period claimed. This decision is not
currently before the Board. See 20 C.F.R. § 501.3.

2

LEGAL PRECEDENT
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”5 This meaning, for brevity, is expressed as disability for work.6
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.7 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable, probative, and substantial
medical evidence.8
Disability is not synonymous with physical impairment, which may or may not result in
incapacity to earn wages. An employee who has a physical impairment causally related to his or
her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.9
ANALYSIS
The Board finds that appellant has not established total disability for the period
December 14 through 27, 2013 causally related to her employment injuries. While OWCP
accepted that appellant sustained lumbar, thoracic, and cervical strains, she has the burden to
establish through medical evidence that she was disabled during the claimed time periods and
that her disability was causally related to her accepted injuries.10 The Board finds that appellant
submitted no such rationalized medical evidence explaining how the accepted lumbar, thoracic,
and cervical strains caused her to be disabled for work for the period December 14
through 27, 2013.

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
6

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

See William A. Archer, 55 ECAB 674 (2004).

8

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

Id.

10

See supra notes 7 and 8. See also V.P., Docket No. 09-337 (issued August 4, 2009).

3

In her reports, Dr. Saleh diagnosed thoracic, lumbar, and neck strains. On December 18,
2013 she indicated that appellant was being treated for “chronic pain” and took [appellant] off
work for the period December 18 through 27, 2013. In her January 27, 2014 report, Dr. Saleh
stated that she had been treating appellant on a monthly basis since May 3, 2012 for her chronic
pain that developed as a result of a July 6, 2011 employment injury. She noted that an
August 30, 2012 EMG demonstrated a prolonged H-tibial response on the right side which could
have suggested right S1 radiculopathy. A December 6, 2012 MRI scan study revealed at the L5S1 level bilaterally facet arthropathy with mild disc bulge across the central disc margin.
Dr. Saleh took appellant off work until February 9, 2014. The Board finds that Dr. Saleh failed
to provide a probative medical opinion regarding whether appellant was disabled on the dates at
issue due to her accepted lumbar, thoracic, and cervical strains. Therefore, appellant has not met
her burden of proof to establish total disability due to her employment injuries for the period
claimed.
In an April 24, 2014 narrative statement, appellant indicated that her back condition was
debilitating and alleged that back injuries were one of the leading causes of job-related disability
in the United States. She indicated that Dr. Saleh reported a December 2012 disc injury and that
she also suffered from damage to the lumbar and sacral disc at L5-S1 in her lower back. On
appeal, appellant contends that she is living with daily pain and requests a referral to a
neurosurgeon. OWCP, however, has not accepted a disc injury in this case. Thus, the Board
finds that appellant’s arguments are irrelevant to the issue on appeal.
Appellant has not submitted any rationalized medical evidence establishing that she was
disabled for the period December 14 through 27, 2013 causally related to the accepted
employment injuries. Thus, she has not met her burden of proof to establish that she is entitled
to compensation for any disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
disabled for the period December 14 through 27, 2013 causally related to her employment
injuries.

4

ORDER
IT IS HEREBY ORDERED THAT the August 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

